Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 17/335,000 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 6, 7, and 10 are objected to under 37 CFR 1.75(c) as being in improper form because claims 4, 6, and 10 are dependent upon themselves.  See MPEP § 608.01(n).  Accordingly, the claims 4, 6, 7, and 10 have not been further treated on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 8, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the phrase “the latch and corresponding latch receptacle do not extend outside of a periphery of the collapsible table assembly when in the stowed position” which is considered new matter. The original specification and drawings show the latch within the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,026,503. Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite a collapsible table assembly with a latch and cutouts. The examiner considers the recited latch location to inherently not extend beyond the periphery of the table assembly.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2014/0165884 to O’Gara in view of US Patent 1,561,438 to Winship.  O’ Gara teaches a collapsible table assembly comprising a top panel (1,4). A first and second side panel (2) is selectively engaged via the latch (6,7) with a bottom facing surface of the top panel when in the assembled position as best seen in figure 1. A front panel (3) is pivotally connected with the top panel, the first side panel, and the second side panel. A latch (9) is carried by the front panel and engages a corresponding latch (8) on the top panel when in the stowed position as best seen in figure 5.  The first side panel is pivotally attached to the front panel at a position spaced-apart from the front panel via element (5) while the second panel is closer-spaced as best seen in figure 4. The top panel is composed of a first portion (4) pivotally with a second portion (1). The second portion comprises protrusions (11) from preventing over rotation of the first and second panels as best seen in figure 2. The first portion (4) provides a dimension that is large enough to accommodate the first side panel, the second side panel, and the top panel when in the stowed position as best seen in figures 4 and 5. As best seen in figure 7, each of side panels (2) have a recess to house the latch (6) and the top panel has a respective recess (continuous with the side panel recess) to house the keep (7) of the latch.  When in the assembled position the latch is gripped to unlatch and latch the side panel and the recess is capable of being griped via the latch (6,7) to move the table. As best seen in figure 2, the side panels (2) each have a pair of cutouts at the upper edge. The locations of the latch (8,9) allow for clearance from the side panels and therefore the cutouts does not add or subtract from the clearance of the latches. The table is placeable on a conventional desk to form a stand up desk. . 
O’Gara does not expressly disclose a cutout on the bottom edge of the first and second side panel. Winship teaches a table assembly comprising a first and second side panel (1). As seen in figure 1, each side panel have a cutout along bottom edge to create two feet portions (19). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the side panels of O’Gara by adding the cutout to the bottom edge as taught by Winship for aesthetic reasons. 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2014/0165884 to O’Gara in view of US Patent 1,561,438 to Winship as applied to claim 1 above, and further in view of US Patent 3,652,051 to McFarlane. O’Gara in view of Winship discloses every element as claimed and disclosed above except a recess in the front panel. McFarlane teaches a folable table assembly with a pair of side panels (14,16) that each have a recess (18) at upper edge to receive fingertips. At the time the invention was filed it would have been obvious for a person of ordainry skill in the art to modify the table assembly of O’Gara in view of Winship by adding a recess to the upper edge of the front panel as taught by McFarlane to allow for a grip location for the fingers/hand of a person. 

Conclusion

                                                                                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/             Examiner, Art Unit 3637